CpJJfVr Gr_APPir.ALS O^V i

                                                    20|ii APR 28 AH 10^ 32




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 70108-8-1
                     Respondent,
                                                 DIVISION ONE
             v.



VICTOR L. FERNANDEZ,

                    Appellant,

              and                                UNPUBLISHED OPINION

JUNWYNNE FABIA a.k.a.                            FILED: April 28, 2014
JUNWYNNE REBUGIO FABIA,
JUSTIN DANIEL MIRAMONTEZ, and
VICTOR JOSUE PRIETO,
and each of them,

                     Defendants.



       Becker, J. —A defendant convic ed of car theft was ordered to pay

$7,201.75 in restitution for the cost of res oring a stripped down Honda Civic to

its former condition, including expensive specialty aftermarket items. We

conclude the order of restitution was adequately supported, beyond speculation

and conjecture, by the victim's sworn statement of loss, accompanied by screen

shots showing comparable marketplace pricing on various web sites.
No. 70108-8-1/2



      Appellant Victor L. Fernandez pleaded guilty to two counts of theft of a

motor vehicle. As part of his plea agreement, he agreed to pay restitution for all

losses.

          One of the stolen cars was a 2000 Honda Civic belonging to Micah

Spacek. When officers discovered Spacek's stolen Honda sitting on a driveway,

it had been stripped. Among the missing parts were the engine, suspension,

sway bar, and two wheels and tires.

      At the restitution hearing, the State requested restitution of $7,201.75 for

the Honda. The request was supported by Spacek's sworn "Victim Loss

Statement" on a form provided by the Victim Assistance Unit of the King County

Prosecutor's Office. The form has a space for "Total Amount Paid By Insurance."

In this space, Spacek wrote "car only no aftermarket" and that his deductible was

$500. In response to the form's directive to "List all missing or damaged items

and the value or repair of each," Spacek attached thirteen pages of screen shots

from several web sites, including eBay, showing pictures and prices for various

aftermarket items. These items included a car amplifier ($399.99), two

subwoofers ($199.00 each), an aftermarket security system ($699.99), a

suspension damper kit ($1,080.00), a custom speaker system ($249.95), an

aftermarket transmission ($1,695.00), a cold air intake system ($276.40), a laser

detector ($659.99), a twin loop silencer ($913.00), an aftermarket clutch

($542.46), and an airflow converter ($284.99).
No. 70108-8-1/3


      The trial court imposed restitution as requested. On appeal, Fernandez

contends that the order of restitution must be vacated because the evidence was

insufficient to prove the amount of loss.

       The State bears the burden of proving restitution by a preponderance of

the evidence. State v. Kinneman, 155 Wash. 2d 272, 285, 119 P.3d 350 (2005).

       We review a trial court's restitution order for an abuse of discretion. State

v. Enstone, 137 Wash. 2d 675, 679, 974 P.2d 828 (1999). A trial court abuses its

discretion when its decision is manifestly unreasonable or based on untenable

grounds. Enstone, 137 Wash. 2d at 679-80.

       A court's authority to impose restitution in a criminal case is derived solely

from statute. State v. Smith, 119 Wash. 2d 385, 389, 831 P.2d 1082 (1992).

Statutes authorizing restitution should not be given an overly technical

construction which would permit the defendant to escape from just punishment.

State v. Davison, 116 Wash. 2d 917, 919, 809 P.2d 1374 (1991). Generally,

restitution shall be ordered whenever an offense results in loss of property. RCW

9.94A.753(5). Restitution is to be based on "easily ascertainable damages."

RCW 9.94A.753(3). The award of restitution must be based on a causal

relationship between the offense charged and proved and the victim's losses or

damages. State v. Blair, 56 Wash. App. 209, 214-15, 783 P.2d 102 (1989).
Because Fernandez's offense directly caused Spacek's loss of the value of the

aftermarket items, it is appropriate that he be ordered to make restitution to

Spacek for those items.
No. 70108-8-1/4


       Fernandez contends, however, that without receipts documenting the

compensation Spacek received from insurance, there is a risk that Spacek will be

doubly compensated for his loss.

       In proving restitution, certainty of damages need not be shown with

specific accuracy, but the court must not engage in mere speculation or

conjecture, and the amount of restitution must be supported by substantial

credible evidence. State v. Pollard, 66 Wash. App. 779, 785, 834 P.2d 51. review

denied, 120 Wash. 2d 1015 (1992).

       Fernandez cites State v. Bennett, 63 Wash. App. 530, 821 P.2d 499 (1991).

In Bennett, an order of restitution to a burglary victim, the defendant's mother,

was based on two sources of information: the victim's list of stolen possessions

and work sheets from her insurance company. We found this evidence sufficient.

"We perceive no reason to question the reliability of the insurance company's

accounting of Ms. Bennett's loss, given an insurer's strong financial interest in

not overpaying claims." Bennett, 63 Wash. App. at 535 n.4. Fernandez contends

that without a similar accounting detailing what Spacek's insurer paid on his

insurance claim, the figure of $7,201.75 is mere speculation and conjecture.

       Bennett does not hold that when part of a victim's loss is covered by

insurance, an insurance company accounting is essential to prove restitution. As

the trial court observed, it is "a little odd" that Spacek's insurer did not make its

own claim for reimbursement of the amount paid out to cover the basic vehicle.

Had the insurance company submitted a claim, Fernandez would probably have

been ordered to pay the value of the basic vehicle in addition to aftermarket
No. 70108-8-1/5


upgrades. But the fact that the restitution order covers only the aftermarket items

is not a problem. Spacek's sworn statement about what his insurance covered—

"car only no aftermarket"—was sufficiently definite to prove the amount of the

loss for which he had not yet received reimbursement. And the screen shots

were adequate to support the market value claimed for the aftermarket items.

      Affirmed.